


Exhibit 10.1




SETTLEMENT TERM SHEET


This term sheet (the “Term Sheet”) describes the principal terms of a proposed
settlement, subject to the execution of definitive documentation, among
(i) Patriot Coal Corporation, its affiliates that are debtors and
debtors-in-possession, and its non-debtor wholly-owned subsidiaries
(collectively, “Patriot” or the “Debtors”) in the jointly administered chapter
11 cases captioned In re Patriot Coal Corporation, et al., Case No. 12‑51502‑659
(Bankr. E.D. Mo.) (the “Chapter 11 Cases”) pending in the United States
Bankruptcy Court for the Eastern District of Missouri (the “Bankruptcy Court”),
(ii) Peabody Energy Corporation and its subsidiaries and affiliates
(collectively, “Peabody”), (iii) the United Mine Workers of America (the
“UMWA”), on behalf of itself, (iv) the Debtors’ UMWA-represented employees (the
“UMWA Employees”), by and through the UMWA as their authorized representative,
and (v) the Debtors’ UMWA-represented retirees and their eligible dependents
(the “UMWA Retirees”), by and through the UMWA as their authorized
representative to the full extent permitted under section 1114 of the Bankruptcy
Code. Together, Patriot, the UMWA, the UMWA Employees, the UMWA Retirees and
Peabody are referred to in this Term Sheet as the “Parties”. This Term Sheet is
intended as the basis for a settlement between the Parties and is protected by
Rule 408 of the Federal Rules of Evidence. This Term Sheet reflects the entire
understanding of the Parties with respect to the content hereof and supersedes
any and all oral, written, implied, or expressed understandings or agreements
between the Parties regarding the content of this Term Sheet.


Subject to the conditions set forth herein and the execution of definitive
documentation consistent with this Term Sheet, each Party hereto hereby agrees
to take all actions reasonably necessary to negotiate, document and consummate
the transactions contemplated by this Term Sheet. If, by March 31, 2014, (a) the
Parties are unable to agree to definitive documentation with respect to the
proposed settlement set forth herein or (b) a plan of reorganization that is
consistent with this Term Sheet is not effective, this Term Sheet shall expire
and be null and void, and each Party shall be relieved of any and all
obligations to take any further action in connection with this Term Sheet or the
proposed settlement set forth herein. Notwithstanding the foregoing, the
obligations set forth herein that are effective upon execution of this Term
Sheet shall be binding and effective immediately upon such execution.


The Parties agree that the transactions, compromises and settlement contemplated
by this Term Sheet, including the releases set forth herein, (i) are essential
to the implementation of Patriot’s plan of reorganization and the transactions
contemplated therein, (ii) are integral to such plan and will be, upon entry of
the Approval Order, incorporated therein, and (iii) will confer a material
benefit on, and are in the best interests of, the Parties.








    




--------------------------------------------------------------------------------






    


Cash Payments
Peabody shall pay an aggregate amount of $90.0 million to the voluntary employee
beneficiary association (“VEBA”) and to Patriot (to be contributed to the VEBA),
on the later of (i) January 2, 2014 or the next business day thereafter if not a
business day or (ii) the first business day that is seven business days after
the Effective Date. In the case of the payments referred to in the immediately
prior sentence, (i) the allocation of the $90 million between Patriot and the
VEBA will be finalized in definitive documents and (ii) Patriot shall, within
one business day of actual receipt of such funds from Peabody, pay over to the
VEBA such amounts received from Peabody.


Peabody shall also pay to the VEBA the following amounts: $75 million on January
2, 2015, $75 million on January 2, 2016, and $70 million on January 2, 2017; or,
with respect to each such date, on the next business day thereafter if not a
business day. Total payments to Patriot and the VEBA pursuant to this term sheet
will total $310 million on the schedule described above.
Letters of Credit
On the effective date of the Debtors’ plan of reorganization, Peabody shall (a)
post a $41.525 million letter of credit to secure the benefits of the retirees
covered by the Coal Act Liabilities Assumption Agreement (defined below);
(b) replace, either by letter of credit or surety $15 million dollar cash
collateral posted by Patriot for Federal black lung benefits, guaranteed by
Patriot and its subsidiaries on an unsecured basis; and (c) post $84 million in
letters of credit to replace letters of credit currently posted by Patriot in a
like aggregate value, which Patriot letters of credit are to be selected by
Peabody in its sole discretion and guaranteed by Patriot.  The term of the
credit support shall be five years post-emergence and will be reduced over time
as letters of credit roll off or are reduced and not replaced, with take-out
provisions in event of a refinancing and a 100 bps ticking fee on any
then-remaining letters of credit referred to in clause (c) of this paragraph for
the 4th and 5th years post- emergence, paid monthly in arrears.
Continuation of Benefit Payments
Peabody will pay at current levels all benefits claims of the individuals
identified on Attachment A of the NBCWA Liabilities Assumption Agreement and
their eligible dependents (the “Attachment A Retirees”) that are incurred by
such Attachment A Retirees through December 31, 2013. Thereafter, Peabody will
have no obligation to pay for retiree healthcare benefits for the Attachment A
Retirees and such retirees will be included in the VEBA.







--------------------------------------------------------------------------------






DTA Rate Reduction
The DTA Throughput and Storage Agreement, dated October 22, 2007, by and among
Peabody Terminals LLC, James River Coal Terminal, LLC and Patriot Coal Sales LLC
shall be extended through and including March 31, 2016, and the DTA rate shall
be reduced from $5.50 per ton to $1.75 per ton from October 1, 2013 through and
including March 31, 2016.
Spinoff and Other Agreements
As of the Effective Date, Patriot agrees to assume (i) the agreements (the
“Spinoff Agreements”) executed in connection with Peabody’s spinoff of Patriot
in 2007 (the “Spinoff”), including Patriot’s indemnification obligations
contained therein and (ii) all other agreements entered into by Patriot and
Peabody prior to the bankruptcy filing and not previously assumed, rejected,
terminated or expired, including the Settlement and Release Agreement dated
September 2, 2008; provided, however, that Patriot shall not be required to
indemnify Peabody under the assumed agreements for any liability to the extent
specifically arising out of or relating to (a) promissory notes referenced in
Schedule 1.1(d) of the Separation Agreement, Plan of Reorganization and
Distribution, dated October 22, 2007, by and between Peabody Energy Corporation
and Patriot (the “Separation Agreement”), payable to Donald and Betty Bowles or
Bentley Badgett II and Linda Badgett, (b) the Rocklick Preparation Plant Lease
with Bank of America, N.A., or (c) Patriot’s termination of the banked vacation
benefit plan ((a) through (c) collectively, the “Indemnification Carve-Out
Claims”), and Peabody shall not request any indemnification for any such
Indemnification Carve-Out Claims. For the avoidance of doubt, any claims of
Peabody for indemnity relating to any claims by or on behalf of the UMWA 1974
Pension Trust are not included in the Indemnification Carve-Out Claims.


Any obligations of Peabody under the NBCWA Liabilities Assumption Agreement and
the Acknowledgment and Assent Agreement will be deemed satisfied in full and
such agreements terminated on the Effective Date. Patriot will indemnify Peabody
for any claims that may be asserted against it by UMWA Retirees relating to the
NBCWA Liabilities Assumption Agreement or the Acknowledgment and Assent
Agreement, other than claims for the payment of benefits claims incurred through
December 31, 2013.
The assignment provision in the Second Amended and Restated Transloading
Agreement with Elkland Holdings, LLC shall be modified so as to (i) eliminate
the requirement of Patriot’s consent for the first actual or constructive
assignment (whether by change of control or otherwise) that may occur after the
Effective Date if such assignment is made to a prudent operator and (ii) amend
the requirement of Patriot’s consent for any actual or constructive assignment
(whether by change of control or otherwise) thereafter to require that such
consent not be





--------------------------------------------------------------------------------




 
unreasonably withheld.
Certain of the Spinoff Agreements will need to be amended to reflect changes to
such agreements required by this settlement, and any such amended agreements
will be attached as exhibits to any settlement agreement.
Cure Claims
The Parties agree that the cure amounts in connection with the foregoing
assumption are zero, and that Peabody shall not assert any claims for cure costs
in connection with such assumption.
Coal Act and Salaried Benefits
Peabody shall continue to honor its obligations under (i) the Section 9711 Coal
Act Liabilities Assumption Agreement, dated October 22, 2007, by and between
Peabody Holding Company, LLC, Patriot Coal Corporation and Peabody Energy
Corporation (the “Coal Act Liabilities Assumption Agreement”) and (ii) the
Salaried Employee Liabilities Assumption Agreement, dated October 22, 2007, by
and between Peabody Holding Company, LLC, Patriot Coal Corporation, Peabody Coal
Company, LLC and Peabody Energy Corporation (the “Salaried Assumption
Agreement”).
Releases by the Debtors
In consideration of Peabody’s agreement to, among other things, make the
contributions and provide the credit support reflected herein that (i) will
collectively enable the Debtors to satisfy their obligations to the UMWA
Employees and UMWA Retirees, strengthen the Debtors’ liquidity and permit the
Debtors to obtain exit and other financing, and (ii) are integral to
effectuation of the Debtors’ plan of reorganization on and as of the Effective
Date, other than as set forth in this Term Sheet, the Debtors and their estates
shall release Peabody and their current and former professionals, employees,
advisors, officers and directors (the “Peabody Released Parties”) from any and
all Causes of Action,1 including, but not limited to, any Causes of Action that
Patriot, Heritage or their estates may have against Peabody with respect to the
obligations of PHC and Peabody under the NBCWA Liabilities Assumption Agreement,
including those asserted in the adversary proceeding captioned Patriot Coal
Corporation v. Peabody Holding Company,

________________________________
1 “Causes of Action” means, without limitation, any and all actions,
proceedings, causes of action, controversies, liabilities, obligations, rights,
rights of set-off, recoupment rights, suits, damages, judgments, accounts,
defenses, offsets, powers, privileges, licenses, franchises, claims (as defined
in section 101(5) of title 11 of the United States Code (the “Bankruptcy Code”)
and including alter-ego claims and claims under chapter 5 of the Bankruptcy Code
as well as any claims or rights created pursuant to sections 301 and 541 of the
Bankruptcy Code upon the commencement of the Chapter 11 Cases), counterclaims,
cross-claims, affirmative defenses and demands of any kind or character
whatsoever, whether known or unknown, asserted or unasserted, reduced to
judgment or otherwise, liquidated or unliquidated, fixed or contingent, matured
or unmatured, disputed or undisputed, secured or unsecured, assertable directly
or derivatively, existing or hereafter arising, in contract or in tort, in law,
in equity or otherwise in any court, tribunal, forum or proceeding, under any
local, state, federal, foreign, statutory, regulatory or other law or rule,
based in whole or in part upon any act or omission or other event occurring
prior to July 9, 2012 or during the course of the Chapter 11 Cases, including
through the Effective Date.




--------------------------------------------------------------------------------




 
LLC, Adv. Pro. No. 13-04067-659 (Bankr. E.D. Mo. 2013), and such releases shall
be binding on any trustees or successors to the Debtors. As a result, no Causes
of Action against Peabody will be included in the litigation trust contemplated
by the MOU and the MOU will be modified accordingly. The Debtors and Peabody
will cooperate to take actions reasonably necessary to give effect to the
release and injunction provisions contemplated by this settlement.


This release will be supported by an injunction barring all entities who have
held, hold or may hold claims, interests or Causes of Action against the
Debtors, from pursuing, commencing or continuing in any manner any action or
other proceeding against the Peabody Released Parties on account of or in
connection with or with respect to any Causes of Action of the Debtors that are
released by the Debtors pursuant to this settlement.


The Parties agree that this release provision is a material provision of the
settlement and non-severable from the other provisions of the settlement.
Representation by UMWA
In connection with any UMWA release of claims, covenant not to sue or other
representation or covenant on behalf of the UMWA Employees and UMWA Retirees,
the UMWA will represent that it has power and authority to do each of these on
behalf of itself and as the authorized representative of the UMWA Employees and
the UMWA Retirees.
Release by UMWA, the UMWA Employees and the UMWA Retirees
In consideration of Peabody’s agreement to, among other things, make the
contributions and provide the credit support reflected herein that (i) will
collectively enable the Debtors to satisfy their obligations to the UMWA
Employees and UMWA Retirees, strengthen the Debtors’ liquidity and permit the
Debtors to obtain exit and other financing, and (ii) are integral to
effectuation of the Debtors’ plan of reorganization on and as of the Effective
Date, the UMWA, on behalf of itself, the UMWA Employees, by and through the UMWA
as their authorized representative and the UMWA Retirees, by and through the
UMWA as their authorized representative, shall release any Causes of Action that
they might have against the Peabody Released Parties, including without
limitation any Causes of Action under the Acknowledgment and Assent Agreement,
ERISA or in any way relating to any benefit plan, collective bargaining
agreement or retiree benefits (as defined in section 1114(a) of the Bankruptcy
Code) and the UMWA and the other plaintiffs in Lowe et al v. Peabody Holding
Company, LLC, et al, Civil Action 2:12-cv-06925 (“Lowe”), shall request that the
appeal of the dismissal of the Lowe case be held in abeyance pending the
Effective Date, which appeal shall thereafter be promptly dismissed by all such
plaintiffs with prejudice, and each party shall bear its costs and expenses in
connection with Lowe.







--------------------------------------------------------------------------------






 
This release will be supported by a covenant not to sue on, and an injunction
against, the pursuit of any Causes of Action against the Peabody Released
Parties, including without limitation any Causes of Action under the
Acknowledgment and Assent Agreement, ERISA or in any way relating to any benefit
plan, collective bargaining agreement or retiree benefits (as defined in section
1114(a) of the Bankruptcy Code) by the UMWA, the UMWA Employees and the UMWA
Retirees, and the UMWA, on behalf of itself and as the authorized representative
of the UMWA Employees and the UMWA Retirees, will enter into a covenant not to
sue and support the issuance of such injunction. The UMWA, on behalf of itself
and as the authorized representative of the UMWA Employees and the UMWA
Retirees, will cooperate and assist in additional filings or proceedings or
other actions necessary to give effect to the release, covenant not to sue and
injunction provisions contemplated by this settlement.


Notwithstanding anything to the contrary herein, the UMWA is not releasing any
claims or causes of action arising as the result of (a) any direct employment
relationship between Peabody Western Coal Company, Big Sky Coal Company, Seneca
Coal Company, LLC, and Big Ridge, Inc. and individuals belonging to, or
represented by, the UMWA; or (b) the pending dispute between United Mine Workers
of America, District 12 and Peabody Holding Company, LLC and Black Beauty Coal
Company (n/k/a Peabody Midwest Mining, LLC) relating to the Memorandum of
Understanding Regarding Job Opportunities effective January 1, 2007 between the
UMWA and Peabody Coal Company, LLC, n/k/a Heritage Coal Company LLC.


The Parties agree that this release provision is a material provision of the
settlement and non-severable from the other provisions of the settlement.
Releases by Third Parties
In consideration of Peabody’s agreement to, among other things, make the
contributions and provide the credit support reflected herein that (i) will
collectively enable the Debtors to satisfy their obligations to the UMWA
Employees and the UMWA Retirees, strengthen the Debtors’ liquidity and permit
the Debtors to obtain exit and other financing, and (ii) are integral to
effectuation of the Debtors’ plan of reorganization, the Debtors will include
the Peabody Released Parties in any third-party release, exculpation and
injunction provisions contained in the Debtors’ plan to the extent permitted by
law.


The UMWA shall not object to any such releases.


The Parties agree that this release provision is a material provision of the
settlement and non-severable from the other provisions of the settlement.





--------------------------------------------------------------------------------






Releases by Peabody
On and as of the Effective Date, Peabody shall: (i) release the Debtors from any
and all Causes of Action, including, but not limited to, any Indemnification
Carve-Out Claims, any counterclaims or defenses asserted by PHC or Peabody in
the adversary proceeding captioned Patriot Coal Corporation v. Peabody Holding
Company, LLC, Adv. Pro. No. 13-04067-659 (Bankr. E.D. Mo. 2013), and any appeals
related thereto; (ii) irrevocably withdraw any and all proofs of claim filed
against the Debtors in the Chapter 11 Cases; provided, however, that such
release or withdrawal will not, except as otherwise set forth in this Term
Sheet, (a) release or waive any Causes of Action that Peabody may have against
the Debtors under (1) any agreement with Peabody entered into after the
commencement of the Chapter 11 Cases or (2) any agreement assumed prior to or as
of the Effective Date, including any claims for indemnity accruing or arising on
or after the Effective Date or (b) impact, impair or in any way limit any
defenses that Peabody or PHC may have under the Spinoff Agreements; (iii)
release any and all Causes of Action it or its officers or directors may have
against the UMWA, its current and former officers or agents, including, but not
limited to any Causes of Action relating to the UMWA corporate campaign,
picketing, handbilling, bannering and other forms of organized activities
directed against Peabody, its officers or directors; and (iv) waive and release
any and all claims it may have for fees and/or costs incurred in connection with
the Lowe case.


Notwithstanding anything to the contrary herein, Peabody is not releasing any
claims, causes of action or defenses arising as the result of (a) any direct
employment relationship between Peabody Western Coal Company, Big Sky Coal
Company, Seneca Coal Company, LLC, and Big Ridge, Inc. and individuals belonging
to, or represented by, the UMWA; or (b) the pending dispute between United Mine
Workers of America, District 12 and Peabody Holding Company, LLC and Black
Beauty Coal Company (n/k/a Peabody Midwest Mining, LLC) relating to the
Memorandum of Understanding Regarding Job Opportunities effective January 1,
2007 between the UMWA and Peabody Coal Company, LLC, n/k/a Heritage Coal Company
LLC.


The Parties agree that this release provision is a material provision of the
settlement and non-severable from the other provisions of the settlement.







--------------------------------------------------------------------------------






Conditions to Effectiveness
1. Negotiation, execution and delivery of mutually acceptable definitive
agreements relating to the settlement described in this Term Sheet (the
“Settlement Documents”), which Settlement Documents shall be governed by the
laws of the State of New York;


2. The Creditors’ Committee shall have provided written confirmation to Peabody
of its agreement to suspend all 2004 discovery and its support of the settlement
reflected herein, and will not object to the incorporation of any provisions of
this settlement, including the releases and injunctions contemplated by this
settlement, into the Debtors’ plan of reorganization;
 
3. Any provision in the disclosure statement, plan of reorganization,
solicitation procedures order, confirmation order and related notices (the “Plan
Documents”) that relates to Peabody, this Term Sheet or the Settlement Documents
shall be in form and substance reasonably acceptable to Peabody, and none of
such provisions shall be changed in a manner adverse to Peabody without
Peabody’s consent;


4. Necessary corporate and governmental approvals, if any, including any
approvals by the Parties’ respective boards of directors;


5. The effective date of a plan of reorganization, consistent in form and
substance with the terms of the Settlement Documents, shall have occurred;


6. At emergence from bankruptcy, Patriot will have $175 million cash (which
shall include the $15 million dollar cash collateral posted by the Company in
respect of federal black lung benefits even if not yet released by the
Department of Labor) and a $125 million revolver facility undrawn as of closing,
with at least $75 million of availability at closing; and


7. The Bankruptcy Court shall have issued an order, in form and substance
reasonably acceptable to the Parties, that, among other things, approves the
Settlement Documents (the “Approval Order”) and contains the releases, covenants
not to sue and injunctions set forth herein, which order (i) shall not have been
reversed or vacated, or amended or modified without the consent of the Parties,
(ii) shall not be subject to a stay and (iii) shall not be subject to any appeal
that, factoring in all applicable circumstances, including the probability of
success, could, in the event it were to be successful, reasonably be expected to
materially and adversely impact Peabody, the enforceability of the Settlement or
any of its material terms, or the rights and benefits for which Peabody has
bargained under the terms of the Settlement, as determined by Peabody on advice
of counsel in its reasonable discretion.







--------------------------------------------------------------------------------






Settlement Motion
Patriot shall file a motion to approve the Settlement Documents under sections
105, 363, 1113 and 1114 of the Bankruptcy Code and Rule 9019 of the Federal
Rules of Bankruptcy Procedure with the Bankruptcy Court as promptly as
practicable and request that such motion be heard as promptly as practicable.


Peabody and the UMWA will have a reasonable opportunity to review the Plan
Documents and any motion to approve the Settlement Documents and the Approval
Order prior to filing, and the motion to approve the Settlement Documents and
the Approval Order will be in form and substance acceptable to Peabody and the
UMWA.


It is anticipated that, in connection with the request for court approval of the
Settlement Documents, the Debtors and the UMWA will obtain any court approval
necessary to reflect the settlement described in this Term Sheet, including the
exclusion of references to Peabody in the MOU and any related agreements between
the Debtors and the UMWA, including the VEBA Funding Agreement.
Effective Date
The date that the Approval Order is entered by the Bankruptcy Court and all
conditions to effectiveness have been satisfied; provided, however, that all
terms in this Term Sheet shall be void ab initio if
the Parties are unable to agree to definitive documentation with respect to the
proposed settlement set forth herein or a plan of reorganization that is
consistent with this Term Sheet, in either case, is not effective by March 31,
2014.
Plan Support
Peabody shall not object to the confirmation of any plan of reorganization
proposed by the Debtors, provided that such plan is consistent with, and does
not breach or alter the terms of, the Settlement Documents or the Approval Order
and the plan contains as a condition to its effectiveness the entry of the
Approval Order.
Fees and Expenses
The Parties shall each be responsible for their respective fees and expenses in
connection with the settlement described in this Term Sheet.
No Admissions
Nothing in this Term Sheet, the Settlement Documents, the Plan Documents or the
Approval Order shall be construed as an admission of liability or fault by the
Parties, which liability and fault are expressly denied.
Cooperation
Patriot will comply with its litigation cooperation obligations under section
5.02 of the Separation Agreement, and Peabody will bear all reasonable
out-of-pocket costs and expenses in connection therewith.





--------------------------------------------------------------------------------






2004 Discovery and Other Litigation
Upon execution of this Term Sheet (and with the consent of the Creditors’
Committee, which shall be obtained by the Debtors), 2004 discovery will be
suspended and, upon the Effective Date, all materials previously produced by
Peabody, Duff & Phelps and Morgan Stanley will be returned, and none of the
Debtors nor the UMWA, for itself or as the authorized representative of the UMWA
Employees and the UMWA Retirees, will support any efforts by any other party to
obtain 2004 discovery from any Peabody Released Party, including Morgan Stanley
and Duff & Phelps, relating in any way to the Spinoff.


Upon execution of this Term Sheet, the Parties will seek to suspend the
adversary proceeding captioned Patriot Coal Corp., et al. v. Peabody Holding
Co., et al. (In re. Patriot Coal Corp., et al.), Adv. No. 13-04067 (Bankr. E.D.
Mo.) and the related appeal captioned Patriot Coal Corp., et al. v. Peabody
Holding Co., et al. (In re. Patriot Coal Corp., et al.), Case No. 13-3051 (8th
Cir.), and within two days of the Effective Date, all documents to effectuate
the dismissal with prejudice of the appeal of the dismissal of the Lowe Case
shall have been filed with the appropriate court.


Upon execution of this Term Sheet, the statute of limitations on any of the
Debtors’ Causes of Action against Peabody, the UMWA’s Causes of Action against
Peabody or Peabody’s Causes of Action against the Debtors or the UMWA shall be
tolled until the earlier of March 31, 2014, the Effective Date or the date that
this Term Sheet otherwise terminates and notice shall have been given thereof;
provided, however, that nothing in this paragraph shall operate to revive or
extend the time for filing any Cause of Action that is now time barred or barred
by any applicable statute or period of limitations, statute of repose, waiver,
laches or other time-based limitation or defense as of the execution of this
Term Sheet.
Notice of Settlement
Notice of the settlement contemplated by this term sheet will be provided to all
UMWA Employees and the Debtors’ UMWA-represented retirees, including all
individuals identified on Attachment A, and any surviving spouse of such
retirees, and the UMWA will assist in providing such notice. Such notice will be
reasonably acceptable to Peabody and the UMWA and, at a minimum, will disclose
that, if the settlement contemplated by this term sheet is approved, any Causes
of Action held by such parties against the Peabody Released Parties, will be
released, and such parties will be enjoined from asserting any Causes of Action
against the Peabody Released Parties, including without limitation any Causes of
Action under the Acknowledgment and Assent Agreement, ERISA or in any way
relating to any benefit plan, collective bargaining agreement or retiree
benefits (as defined in section 1114(a) of the Bankruptcy Code).







--------------------------------------------------------------------------------




Communications Regarding Settlement Post-Agreement in Principle and Prior to the
Effective Date
Upon execution of this Term Sheet, the Parties will coordinate and have an
opportunity to review each other’s disclosures and press releases regarding the
settlement, which will be released on a coordinated basis. With respect to the
initial disclosure of, and press releases relating to, the term sheet, such
disclosure and releases will be coordinated to take place prior to or after the
close of public markets.
Non-Disparagement (Patriot)
Upon execution of this Term Sheet, each of Patriot and Peabody agree that other
than what is necessary and appropriate for inclusion in formal court submissions
in conjunction with seeking court approval of the settlement, it will not make
or cause or encourage others to make statements, written or oral, (i) concerning
the settlement or any of the disputed claims resolved by the settlement except
to say that the settlement is a (acceptable/good/satisfactory/sound/significant,
or words of similar import) resolution for the estate of the matters encompassed
by the settlement, or (ii) defaming, disparaging or criticizing the reputation,
practices or conduct of the other party or its present or former directors,
officers, employees or agents in relation to the Spinoff, the Chapter 11 Cases
or any matter, transaction or activity related thereto.


Each of Patriot and Peabody further agree that it will not materially encourage
or materially assist any other person or entity, including but not limited to
the United Mine Workers of America 1974 Pension Trust, United Mine Workers of
America Combined Fund, the United Mine Workers of America 1992 Benefit Plan and
the United Mine Workers of America 1993 Benefit Plan, in developing, commencing,
maintaining or prosecuting any claims or causes of action against the other
party or such other party’s present or former directors, officers, employees or
agents relating in any way to the Spinoff, the Chapter 11 Cases or any matter,
transaction or activity related thereto.


Each of Patriot and Peabody agree that the foregoing paragraphs do not apply to
circumstances in which either party is compelled to provide information in
response to legal process that it has not solicited, in the form of regulatory
request or demand, deposition, subpoena or similar process, provided such party
shall provide the other party with prompt written notice of any such event so
that the other party shall have the opportunity to oppose or otherwise contest
any such process.


These non-disparagement provisions are material provisions of the settlement,
the breach of which would be material and would cause irreparable harm to the
non-breaching party.
Non-Disparagement (UMWA)
Upon execution of this Term Sheet, the UMWA and its officers, employees and
agents agree to cease the corporate campaign, including strikes, picketing,
handbilling, bannering and other forms of organized activities, directed against
Peabody and its officers and directors, and







--------------------------------------------------------------------------------




 
the UMWA and Peabody agree not to disparage, defame or criticize the reputation,
practices or conduct of the other party and the other party’s present or former
directors, officers, employees or agents in relation to the Spinoff, the Chapter
11 Cases or any matter related thereto, including the allegations asserted in
the Lowe case; notwithstanding the foregoing, the UMWA and its officers and
Peabody and its officers, as applicable, may make representations that are
necessary and appropriate for inclusion in any formal court submissions in
conjunction with seeking court approval of the settlement, or to terminate other
litigation, or to engage in reporting of this settlement to its membership or to
governmental bodies in pursuit of further remedies for affected retirees so long
as such representations are limited to the terms of the settlement and otherwise
comport with the requirements of this non-disparagement provision.


The UMWA and its officers and Peabody and its officers will not make or cause or
encourage others to make statements, written or oral, concerning the settlement
or any of the disputed claims resolved by the settlement except to accurately
state the VEBA contribution schedule provided herein and number of dollars to be
contributed to the VEBA in accordance with such schedule and to state that the
settlement proceeds will be utilized for the sole purpose of delivering
healthcare to the VEBA participants and to state that the settlement is a
(acceptable/good/satisfactory/sound/significant, or words of similar import)
resolution of the matters encompassed by the settlement. Each of the UMWA and
its officers and Peabody and its officers further agree that they will not
encourage or assist any other person or entity, including but not limited to the
United Mine Workers of America 1974 Pension Trust, United Mine Workers of
America Combined Fund, the United Mine Workers of America 1992 Benefit Plan and
the United Mine Workers of America 1993 Benefit Plan, in developing, commencing,
maintaining or prosecuting any claims or causes of action against the other
party or such other party’s present or former directors, officers, employees or
agents relating in any way to the Spinoff, the Chapter 11 Cases or any matter,
transaction or activity related thereto, including any Causes of Action released
pursuant to this term sheet; provided, however, that the UMWA may assist UMWA
Retirees in obtaining any benefits payable by Peabody under the Coal Industry
Retiree Health Benefits Act of 1992, 26 U.S.C. §§ 9701-9722.


The foregoing paragraph does not apply to circumstances in which the UMWA or
Peabody is required or compelled to provide information in response to legal
process that it has not solicited, law or regulation, whether in the form of
regulatory requirement, request or demand, deposition, subpoena or similar
process, provided the UMWA or Peabody, as applicable, shall provide the other
party with prompt written notice of any such event so that such party shall have
the opportunity to oppose or otherwise contest any such process, except









--------------------------------------------------------------------------------






 
 where such disclosure relates to Peabody securities.


It is understood that the UMWA expects to support current or future legislative
or rule-making activity to address matters involving pension and healthcare
funding and benefit issues that may include matters resulting from the Patriot
bankruptcy. UMWA advocacy and other statements in such efforts may refer to the
Patriot bankruptcy and the impact upon the funding of benefits and the benefits
paid to beneficiaries and may refer to the Patriot bankruptcy and matters
relating to the reduction of health care liabilities in connection therewith,
but shall otherwise comport with the requirements of this non-disparagement
provision. From and after the date of execution of this Term Sheet, Peabody and
the UMWA agree to (a) discuss areas of potential cooperation on legislation
regarding healthcare benefits for Patriot retirees, and (b) support legislation
on which they mutually agree.


These non-disparagement provisions are material provisions of the settlement,
the breach of which would be material and would cause irreparable harm to the
non-breaching party.



IN WITNESS WHEREOF, each of the Parties has caused this Term Sheet to be
executed and delivered as of the last date set forth below.


Remainder of Page Left Intentionally Blank




--------------------------------------------------------------------------------




Patriot Coal Corporation, on behalf of itself
and its wholly-owned subsidiaries and affiliates


By: /s/ Joseph W. Bean                                 
Name: Joseph W. Bean
Title: Senior Vice President - Law & Administration
Date: October 4, 2013
Peabody Energy Corporation, on behalf of itself
and its subsidiaries and affiliates
By: /s/ Alexander C. Schoch                        
Name: Alexander C. Schoch
Title: Executive Vice President, Chief Legal Officer & Secretary
Date: October 4, 2013


United Mine Workers of America, on behalf of itself
By: /s/ Grant Crandall                                   
Name: Grant Crandall
Title: General Counsel
Date: October 4, 2013




The UMWA Employees, by and through the United Mine Workers of America as their
authorized representative
By: /s/ Grant Crandall                                   
Name: Grant Crandall
Title: General Counsel
Date: October 4, 2013




The UMWA Retirees, by and through the United Mine Workers of America as their
authorized representative to the full extent permitted by section 1114 of the
Bankruptcy Code


By: /s/ Grant Crandall                                   
Name: Grant Crandall
Title: General Counsel
Date: October 4, 2013







